      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                  )
                                           )
       Plaintiffs,                         )
                                           )    CIVIL ACTION FILE
v.                                         )
                                           )    NO. 1:20-CV-03263-MLB
BRAD RAFFENSPERGER, et al.,                )
                                           )
       Defendants.                         )

     DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS

      Defendants Brad Raffensperger (the “Secretary”), Rebecca N. Sullivan,

David J. Worley, Matthew Mashburn, and Anh Le, all sued in their individual

capacity and referred to as the “State Defendants” submit this Brief in Support of

their Motion to Dismiss. [Doc. No. 106.]

                                INTRODUCTION

      The franchise is one of the most basic and fundamental rights we share as

Georgians and as Americans. Because of its importance, the Secretary and State

Election Board (“SEB”) have undertaken tremendous reforms to make voting

safer, easier, and more secure. These unprecedented acts have ranged from

implementing an entirely new statewide voting system, to enacting an overhaul of

Georgia’s election laws in 2019, and to mailing every registered voter on the active
       Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 2 of 29




voter list an absentee ballot request form for the June 2020 primary. Policymakers

have also made Georgia one of the easiest states in which to vote with no-excuse

absentee voting, the ability to request absentee ballots up to 180 days before an

election, three weeks of early, in-person voting, Saturday voting, online absentee

ballot request portal, and other initiatives. Like everything else, the COVID-19

pandemic has hampered some of these efforts. But, through it all, more Georgians

are voting more frequently and through more means than ever before. Independent

parties rank Georgia’s election system as among the most prepared for the

pandemic.1

       Plaintiffs’ lawsuit expresses reasonable frustrations with voting in a subset

of mostly metro Atlanta counties, and the State Defendants are already acting to

address these issues through the State’s administrative process. Plaintiffs’

concerns, however, do not state a claim for violations of the United States

Constitution. Indeed, Plaintiffs misdirect their ire at the State, and their shotgun

approach of “name everyone and see what sticks” excels in rhetoric but fails in

law.


1
  See Kavanagh, Jennifer, Quentin E. Hodgson, C. Ben Gibson, and Samantha
Cherney, An Assessment of State Voting Processes: Preparing for Elections
During a Pandemic. Homeland Security Operational Analysis Center operated by
the RAND Corporation, 2020. https://www.rand.org/pubs/research_reports/
RRA112-8.html.

                                           2
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 3 of 29




      The Complaint is unusual in that it claims no statute or regulation imposes

an unconstitutional burden on voting. Instead, it challenges a series of purported

omissions of State actors, and it provides virtually no time to enact the non-

justiciable remedies it seeks. On the merits, Plaintiffs adopt a res ipsa loquitor

legal theory that is inapplicable in constitutional cases. Ultimately, Plaintiffs fail

to state a claim for which relief can be had, and the case should be dismissed.

                                  BACKGROUND

      PLAINTIFFS. Plaintiffs are three individuals (Anderson, Alami, and Chavez,

collectively, the “Individual Plaintiffs”), the Democratic Party of Georgia

(“DPG”), and the Democratic Senatorial Campaign Committee (“DSCC”). Two of

the Individual Plaintiffs reside in Fulton County (Anderson and Alami), and the

third (Chavez) resides in Cobb County. [Doc. 1 ¶¶ 12-14.] Each describe

experiences voting in the 2020 primary election, which occurred in the midst of a

pandemic. [Id.] The DPG and DSCC are political organizations that seek to elect

Democrats to political office. [Id. ¶¶ 15-16.]

      DEFENDANTS. The Secretary is a statewide elected constitutional officer and

chairman of the SEB. [Doc. 1 ¶ 17.] His duties are set forth in various Georgia

statutes. See, e.g., O.C.G.A. § 21-2-50. The other State Defendants are members

of the SEB. [Doc. 1 ¶ 18.] The SEB is an executive branch agency with statutory


                                           3
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 4 of 29




duties to generally oversee Georgia elections. See, e.g., O.C.G.A. § 21-2-31.

Raising virtually identical allegations, Plaintiffs also sued members of elections

boards in Fulton, DeKalb, Cobb, Gwinnett, Chatham, Clayton, Henry, Douglas,

and Macon-Bibb counties (the “County Defendants”). [Id. ¶¶ 63-196.] Plaintiffs

did not sue any other county election board nor any other election official

responsible for the administration of the vast majority of election processes

complained of in the complaint for 150 of Georgia’s 159 counties.

       ALLEGATIONS. The Complaint alleges one harm: long lines at polls in nine

Georgia counties. [Id.] Plaintiffs allege this harm has been caused by eight acts:

(1) not distributing voting locations “adequate[ly] or equitabl[y];” (2) not having

“suitable” training for poll workers; (3) insufficient staff at polling locations; (4)

insufficient “technical support;” (5) insufficient “time to set up polling locations;”

(6) insufficient backup emergency paper ballots; (7) no “backup paper pollbooks;”

and (8) no “clear guidance and instructions on when to use emergency paper

ballots.” [Id. ¶ 200.]

       Plaintiffs concede these purported harms are occurring in the midst of a

once-in-a-lifetime pandemic, which has “exacerbated problems with lines”. [Doc.

1 ¶ 45, 190-96.] Generally, it led to shortages of poll workers. [Id. ¶ 41.] In Fulton

County, the pandemic caused 300 poll workers to not appear on Election Day. [Id.


                                            4
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 5 of 29




¶ 89.] It caused certain polling locations to close. [Id. ¶ 190.] Plaintiffs allege the

long lines violate their First and Fourteenth Amendment rights to vote (the

Anderson-Burdick analysis) (Count I) [doc. 1 ¶¶ 197-203]; their right to

substantive due process (Count II) [id. ¶¶ 204-09], and Equal Protection based on

geographic variances (Count III). [Id. ¶¶ 210-14]. Count III is alleged only against

the State Defendants.

      This Court may take judicial notice of certain other facts and consider them

when deciding the motion to dismiss. Fed. R. Evid. 201(b); see also Bryant v.

Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999) (taking judicial notice of

public disclosures in securities action). Specifically, this Court can consider that,

on August 27, the SEB found probable cause that Fulton County committed

violations of Georgia’s elections code in its administration of absentee ballots in

the 2020 primary election and unanimously voted to refer the case to the Attorney

General’s office for further legal action.2 Seven days later, on September 3, the

SEB voted 2-1 (the Democratic member voting “no”) to find probable cause to




2
 Mark Niesse, Investigation concludes that Fulton failed to send many absentee
ballots, Atl. J. & Const., Aug. 27, 2020, available at
https://www.ajc.com/politics/investigation-concludes-fulton-failed-to-send-many-
absentee-ballots.

                                           5
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 6 of 29




refer a complaint about lines in Fulton County during the 2020 primary election to

the Attorney General’s office for administrative prosecution.3

                            STANDARD OF REVIEW

      To survive a motion to dismiss, Plaintiffs must allege a “plausible” set of

facts that state a claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted). The alleged facts and “reasonable inferences” from them are

accepted as true. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir.

1999). Conclusory statements do not provide a basis to overcome a motion to

dismiss. Greco v. NewRez LLC, 1:19-CV-01675, 2019 WL 5483749, at *1 (N.D.

Ga. July 15, 2019) (Brown, J.).

               ARGUMENT AND CITATION TO AUTHORITY

      The Complaint should be dismissed on several grounds. First, Plaintiffs lack

standing. Second, Plaintiffs seek unconstitutional relief. Third, the relief they seek

is non-justiciable. Fourth, this Court should abstain from granting relief pursuant

to the Burford doctrine. Finally, each of the counts fails to state a claim for relief

against the State Defendants.




3
 Mark Niesse, Georgia election board votes against Fulton for primary problems,
Atl. J. & Const., Sept. 3, 2020, available at: https://www.ajc.com/politics/georgia-
election-board-votes-against-fulton-for-primary-problems.

                                           6
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 7 of 29




      A global and ultimately fatal problem with Plaintiffs’ theories are that they

conflate the responsibilities of the State Defendants with those of the County

Defendants. See, e.g., [Doc. 1 ¶¶ 17-18, 39, 42, 57, 98, 113, 119, 127, 141, 155,

166, 173, 180, 188.] The Secretary’s constitutional duties regarding elections are

limited to collecting election returns. Ga. Const. art. II, § 2, ¶ I. The Secretary and

the SEB have specific statutory duties that do not include managing or

administering every aspect of state elections. See, e.g., O.C.G.A. §§ 21-2-31

(SEB); 21-2-50 (Secretary); 21-2-50.2 (Secretary’s obligations under the federal

Help America Vote Act). The SEB may promulgate regulations to govern certain

election matters, O.C.G.A. § 21-2-31, but those regulations must be based on and

not expand statutory law. N. Fulton Med. Ctr. v. Stephenson, 269 Ga. 540, 543,

501 S.E.2d 798, 801 (1998).

      On the other hand, Georgia counties are responsible for administering

elections. Each county must have an election superintendent. O.C.G.A. § 21-2-70;

see also O.C.G.A. § 21-2-40 (authorizing creation of county boards of elections

and registrars). Statutory law establishes their duties. See, e.g., O.C.G.A. §§ 21-2-

40, 21-2-70 (election superintendents); 21-2-100 (training).

      The distinctions between the duties of the State Defendants and the County

Defendants matter. For example, the Secretary trains county election


                                           7
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 8 of 29




superintendents. O.C.G.A. § 21-2-50(a)(11). The superintendents hire and train

poll workers (e.g., those who are present at the polling locations during Election

Day). O.C.G.A. § 21-2-70(8); Ga. Comp. R. & Regs. 183-1-12-.19. Put

differently, the State trains the trainers, and those election superintendents have the

duty of training poll workers within their jurisdiction.

      There are also distinct responsibilities when it comes to resources. The

Secretary determines the “forms” of ballots. O.C.G.A. § 21-2-50(a)(1).4

Superintendents cause the ballots to be “printed accurately and in the form”

approved by the Secretary. O.C.G.A. § 21-2-283. County Election Officials must

equip county election offices with provisional ballots or paper ballots. O.C.G.A. §

21-2-238 (superintendent responsible for printing ballots); Ga. Comp. R. & Regs.

183-1-12-.18(3) (superintendent to provide polling places with “adequate supply”

of provisional ballots). Moreover, SEB rules require counties to be prepared to

timely resupply polling places with provisional ballots while voting is occurring.

Ga. Comp. R. & Regs. 183-1-12-.18(3).

      County officials are the only government entities with the authority to close,

open, or relocate a polling place. O.C.G.A. § 21-2-265. They alone are responsible



4
 The Plaintiffs describe this statute as requiring the Secretary to “prepar[e]
ballots,” but that preparation does not include printing ballots. [Doc. 1 ¶ 17.]

                                           8
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 9 of 29




for ensuring polling locations are “sufficient[ly] staff[ed].” [Doc. 1 ¶ 200.]

O.C.G.A. §§ 21-2-90, 21-2-91. Similarly, Election Superintendents ensure that

polling locations have a sufficient number of paper emergency ballots. Ga. Comp.

R. & Regs. 183-1-12-.11(c). Finally, Election Superintendents must make sure that

polling locations have paper backup for the electronic pollbooks. Ga. Comp. R. &

Regs. 183-1-12-.19.

      Plaintiffs gloss over these distinctions and group “Defendants” as being

responsible for their alleged wrongs. See generally [Doc. 1]. A Georgia court,

applying Georgia law, would not. While Georgia law describes the Secretary as

the “Chief Election Official,” O.C.G.A. § 21-2-50(b), it imposes no duties pursuant

to that title other than ensuring compliance with the Help America Vote Act

(“HAVA”). O.C.G.A. § 21-2-50.2. The Secretary has no express statutory duty to

train poll workers—only superintendents. O.C.G.A. § 21-2-99(a). Had the

General Assembly wanted the Secretary to train poll workers, it would have

expressly said so.5 See Deutsche Bank Nat. Tr. Co. v. JP Morgan Chase Bank,

N.A., 307 Ga. App. 307, 311, 704 S.E.2d 823, 828 (2010).


5
  Even the DPG’s legislators recognize the centrality of county election
administration: in the wake of the 2020 primary, the Fulton County delegation in
the Georgia General Assembly introduced HB 1202, which seeks to abolish and
reconstitute the Fulton County Board of Elections. See http://www.legis.ga.gov/
Legislation/20192020/193609.pdf

                                           9
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 10 of 29




      To obfuscate these distinct roles, the Complaint misplaces its reliance on

Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011). Grizzle considered

whether the Secretary was a proper party to a lawsuit, which requires only

allegations of “some connection” to the challenged law. Id. Article III standing

analysis is different. Jacobson v. Fla. Sec’y of State, No. No. 19-14552, slip op. at

37 (11th Cir. Sept. 3, 2020) (citing Ex Parte Young, 209 U.S. 123, 157 (1908)).

Further, Jacobson makes clear that the designation as a “Chief Election Officer”

does not make all aspects of an election “traceable” to the Secretary. Id. (applying

Florida law, which uses the same phrase). Also, no Georgia court has adopted

Grizzle’s expansive reasoning.

      1.     Plaintiffs Lack Standing.

      Article III of the United States Constitution requires litigants to show an

injury in fact that is “’certainly impending.’” Jacobson, slip op. at 12 (citing

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013)). Plaintiffs have failed to

articulate facts to show an impending harm. Their argument is purely retrospective

in nature and it does not allege facts claiming that, in November, (1) there will be a

shortage of trained poll workers; (2) equipment—now being used for the second

time in most jurisdictions—will fail; (3) technicians will be unavailable; (4) paper

ballots will be in short supply; (5) poll workers will set up polling locations late;


                                           10
       Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 11 of 29




and (6) insufficient pollbooks. Consequently, the Complaint does not allege facts

to show the requisite concrete and particularized injury. See Clapper, 568 U.S. at

401.

       2.    Plaintiffs Seek Unconstitutional Relief.

       The Constitution also requires that the relief Plaintiffs seek will “likely [be]

redressed by a favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992); see also, Lewis v. Governor of Ala., 944 F.3d 1287, 1305 n.19 (11th Cir.

2019) (en banc). Jacobson addressed this precise issue in the context of elections,

and it precludes Plaintiffs from obtaining the relief they seek outside of the nine

counties they sued. Georgia’s other 150 County Election Officials are not “obliged

… in any binding sense … to honor an incidental legal determination [this] suit

produce[s].” Jacobson, slip op. at 33 (citing Lewis, 944 F.3d at 1202-03)

(alterations in original). The resulting patchwork of election administration—

court-mandated relief in nine counties and the status quo in all others—will create

the very Equal Protection problem Plaintiffs complain of in Count III. [Doc. 1 ¶

212 (citing Bush v. Gore, 531 U.S. 98, 104-05 (2000).] Plaintiffs cannot

simultaneously seek to have the State implement relief (in mostly Democratic

counties) and not apply them statewide. But, by failing to sue each of Georgia’s

counties, Plaintiffs cannot obtain statewide relief after Jacobson.


                                           11
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 12 of 29




      The State Defendants’ regulatory authority does not change this conclusion.

Having a federal court mandate the SEB promulgate a regulation would raise

“serious federalism concerns, and it is doubtful that a federal court would have

authority to order it.” Jacobson, slip op. at 39-40. As in Florida, the Secretary’s

status as the Chief Election Official does not empower him to order statewide relief

either. Jacobson, slip op. at 32-33.

      At the very least, Plaintiffs’ purported relief violates the rule that “article III

inhibits a federal court from entertaining any complaint that … if granted, may

seriously infringe the constitutional rights of others.” Wymbs v. Republican State

Exec. Comm. of Fla., 719 F.2d 1072, 1081 (11th Cir. 1983). Thus, without suing

everyone, Plaintiffs cannot obtain relief against anyone.

      3.     Plaintiffs Proposed Relief Is Non-Justiciable.

      Plaintiffs seek relief that contains no judicially manageable standards and

can far more easily be implemented by other branches of state and local

government. As a starting point, the Constitution delegates the manner to conduct

federal elections to states. U.S. Const. art. I, § 4, cl. 1. Our founders’ wisdom

survives today. Elected governments—particularly at the state level—can best

determine the manner in which to conduct elections, respond quickly to changing

environments, and they will be voted out of office if the populace is not satisfied


                                           12
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 13 of 29




with their decisions. In this light, Plaintiffs’ proposed remedy is non-justiciable. In

general, justiciability ‘is the term of art employed to give expression to [the]

limitation placed upon federal courts by the case-and-controversy doctrine.’” Levy

v. Miami-Dade Cty., 358 F.3d 1303, 1305 (11th Cir. 2004) (citing Flast v. Cohen,

392 U.S. 83, 95 (1968). Examining relief must occur “[b]efore adjudicating a

matter.” Id. This requires consideration of whether “protection for the right

asserted can be judicially molded.” Baker v. Carr, 369 U.S. 186, 198 (1962).

      Based on this precedent, the Plaintiffs’ Complaint does not seek the kind of

manageable standards that the Constitution requires: “article III inhibits a federal

court from entertaining any complaint that … cannot be determined under

judicially manageable standards.” Wymbs, 719 F.2d at 1081. When weighing

whether the relief sought imposes judicially “discoverable and manageable

standards …. The lack of judicially manageable standards may strengthen the

conclusion that there is a textually demonstrable commitment to a coordinate

branch” of government. Nixon v. United States, 506 U.S. 224, 228-29 (1993).

Courts have also said that implementing judicially manageable standards is easier

in cases seeking damages: “’By contrast, because the framing of injunctive relief

may require the courts to engage in the type of operational decision-making

beyond their competence and constitutionally committed to other branches, such


                                          13
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 14 of 29




suits are far more likely to implicate political questions.’” McMahon v.

Presidential Airways, Inc., 502 F.3d 1331, 1364 n.34 (11th Cir. 2007) (citing

Koohi v. United States, 976 F.2d 1328, 1332 (9th Cir.1992)).

      This precedent warrants dismissing Plaintiffs’ lawsuit for numerous reasons.

On the claim for declaratory relief, Plaintiffs’ claims provide this Court with no

judicially manageable standard to determine declare when a line becomes

unconstitutional and when is it an unfortunate but incidental aspect of voting.

Judge Totenberg could not discern an answer, and that was before the outbreak of

COVID-19. Georgia Shift v. Gwinnett Cty., 1:19-CV-01135-AT, 2020 WL

864938, at *5 (N.D. Ga. Feb. 12, 2020). “This Court cannot guarantee that voters

will not have to stand in line.” Id.

      Similarly, Plaintiffs’ proposed injunctive relief lacks any judicially

manageable standards; it “would be too amorphous to be capable of enforcement.”

Id. This conclusion is made manifest by the numerous unanswerable questions that

spring from Plaintiffs’ requested relief. For example, how many BMDs does the

Constitution require be located in a polling place? The Georgia General Assembly

said one machine for every 250 voters in a polling location. O.C.G.A. § 21-2-

367(b). Plaintiffs have not challenged this statute as unconstitutional, so does the

Constitution require more machines? Can there be less in some polling locations


                                         14
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 15 of 29




(e.g., based on early vote turnout) so that a county may relocate some machines to

other polling places? This is the exact kind of question the Constitution leaves to

state governments, which indicates the relief sought is non-justiciable. See U.S.

Const. Art. I, § 4, cl. 1; Nixon, 506 U.S. at 228-29.

      Moreover, given that early voting in the 2020 General Election begins in

mere weeks, what kind of training for poll workers would be “adequate[]?” What

kinds of materials should be used? Should it recognize differences between or

within counties? How should it account for auditory learners versus visual ones?

The General Assembly deferred this question to county election superintendents,

and this Court should too. See Nixon, 506 U.S. at 228-29.

      The questions do not end with BMDs and poll worker training. How many

technicians or poll workers at each location satisfy the Constitution’s First and

Fourteenth Amendments? How is that determined from the Constitution’s text,

and do concerns about COVID-19 allow there to be fewer? What does the

Constitution say about recruiting poll workers? Are the Secretary’s current efforts

constitutionally mandated and, if so, are they constitutionally insufficient?6




6
 See https://sos.ga.gov/index.php/elections/secretary_raffensperger_partners_
with_the_georgia_center_for_civic_engagement_to_recruit_poll_workers.

                                          15
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 16 of 29




      What constitutes a constitutionally “sufficient time [for the County

Defendants] to set up polling locations? How does the Court decide what

constitutes a “sufficient” amount of backup paper pollbooks or emergency paper

ballots? And, how does the Court determine these constitutional mandates across

159 counties that vary by turnout, populace, and early vote turnout? What

constitutional text or decisional law sets forth what counts as “clear guidance and

instructions” on emergency paper ballots?

      None of these questions can be answered while maintaining any fidelity to

the Constitution’s text or precedent. Instead, Plaintiffs seek an order that fails to

“accomplish[] anything beyond abstractly commanding the” Defendants to obey

the Constitution. Elend v. Basham, 471 F.3d 1199, 1209 (11th Cir. 2006). The

sort of decision-making Plaintiffs ask this Court to make is “little more than the

judicial version of a hunter's stew: Throw in anything that looks interesting, stir,

and season to taste.” June Medical Services LLC v. Russo, 140 S.Ct. 2103, 2180

(Gorsuch, J., dissenting) (quoting Rucho v. Common Cause, 139 S.Ct. 2484

(2019)). Thus, not only is Plaintiffs’ proposed relief non-justiciable, it leaves the

Court with little option but to enter an “obey-the-law” injunction, which the

Eleventh Circuit prohibits. Id.




                                          16
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 17 of 29




      4.     Burford Abstention Warrants Dismissing Plaintiffs’ Complaint.

      Under Georgia law, anyone, including the Plaintiffs can file a complaint

with the SEB about the conduct of elections and alleged violations of State laws. It

is not a prerequisite to filing suit. O.C.G.A. § 21-2-31(5). However, “after the

completion of appropriate proceedings,” the SEB can issue fines, mandate training,

publicly reprimand and issue other relief against persons found to violate State

election laws. O.C.G.A. § 21-2-33.1. Indeed, and as discussed above, the SEB has

referred two complaints about Fulton County’s administration of the 2020 Primary

to the Georgia Department of Law for investigation. Supra at 5-6. Decisions of

the SEB can be appealed to Georgia’s judicial branch for review. O.C.G.A. § 21-

2-33.1.

      Put simply, the SEB provides a “timely and adequate state-court review of

alleged violations of State election law.” New Orleans Pub. Serv., Inc. v. Council

of City of New Orleans, 491 U.S. 350, 361 (1989). In such circumstances, “a

federal court sitting in equity must decline to interfere with the proceedings or

orders of state administrative agencies: (1) when there are “difficult questions of

state law bearing on policy problems of substantial public import whose

importance transcends the result in the case then at bar”; or (2) where the “exercise

of federal review of the question in a case and in similar cases would be disruptive
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 18 of 29




of state efforts to establish a coherent policy with respect to a matter of substantial

public concern.” Id. The second element is met, and it highlights the problem with

Plaintiffs’ proposed patchwork relief. This is not a claim of exhaustion of

administrative remedies, but one where courts have deferred to state governments’

administrative practices. At the very least, this Burford abstention applies to the

claims involving Fulton County.7

      5.     Plaintiffs’ First and Fourteenth Amendment (Anderson-Burdick)
             Claim Fails (Count I).

      Plaintiffs’ allegations fail to state a claim under the Anderson-Burdick

analysis of the First and Fourteenth Amendments. These cases utilize a sliding

scale balancing test that weighs the “character and magnitude” of the alleged

burden against the government’s interest in the challenged law. Anderson v.

Celebrezze, 460 U.S. 780, 789 (1983); see also Burdick v. Takushi, 504 U.S. 428,

434 245 (1992). “When a state election law provision imposes only ‘reasonable,

nondiscriminatory restrictions’ upon the First and Fourteenth Amendment rights of

voters, ‘the State's important regulatory interests are generally sufficient to justify’

the restrictions.” Burdick, 504 U.S. at 434 (citing Anderson, 460 U.S. at 788).

Under Anderson-Burdick, the burden of persuasion and proof remains on the


7
 That Plaintiffs have not expressly raised issues of state law is not dispositive.
New Orleans Pub. Serv., Inc., 491 U.S. at 361 (1989).

                                           18
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 19 of 29




Plaintiffs at all times. Common Cause/Georgia v. Billups, 554 F.3d 1340, 1353

(11th Cir. 2009).

      INJURY. The injury identified by the Plaintiffs is nominal, and incidental

burdens do not violate the constitution. Clingman v. Beaver, 544 U.S. 581, 591

(2005). While waiting in line may be viewed as burdensome by some, others

claim the costs of transportation (in-person voting), time away from work (in-

person voting), or postage (voting by mail) are burdens on voting.8 Taking

Plaintiffs’ facts as true, the June 2020 primary was the first major election

conducted during an ongoing pandemic. [Doc. 1 ¶¶ 45 190-96.] As discussed

above, facts do not show that the issues in June—including a new pandemic and

new voting technology and protocols—will be present in November.

      CAUSATION. Further, Plaintiffs have not identified a policy that causes their

alleged burden. Under Anderson-Burdick, courts “have to identify a burden before

[they] can weigh it.” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 205

(2008) (Scalia, J., concurring). As held by Judge Batten when reviewing similar

claims, “this is not a case in which the state applied its own policy, adopted a rule,

or enacted a statute that burdened the right to vote. In other words, this is not


8
 Indeed, Plaintiffs’ counsel have unsuccessfully alleged postage is an
unconstitutional burden. New Georgia Project v. Raffensperger, 1:20-CV-01986-
ELR, 2020 WL 5200930, at *18-20 (N.D. Ga. Aug. 31, 2020).

                                          19
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 20 of 29




Burdick … or Anderson.” Coalition for Good Governance v. Raffensperger, 1:20-

CV-1677-TCB, 2020 WL 2509092, at *3 n.2 (N.D. Ga. May 14, 2020). Nor have

the Plaintiffs alleged that the State is not doing enough to enforce them. This ends

the inquiry under Anderson-Burdick. See Swanson v. Pitt, 330 F. Supp. 2d 1269,

1281 (M.D. Ala. 2004).

      Indeed, Plaintiffs’ complaint does not really allege a Georgia practice caused

the alleged harms, instead, the alleged injury stems from

             COVID-19, which all but the craziest conspiracy theorists
             would concede is not the result of any act or failure to act
             by the Government. And that fact is important when
             weighing the Defendants’ management of the election. …
             the underlying burden on the right to vote emanates from
             a virus, which obviously was not created or imposed by
             Defendants.

Coalition for Good Governance, 2020 WL 2509092, at *3 n.2; see also [Doc. 1 ¶¶

190-96, 200]. Under these circumstances, there is no cognizable injury caused by

the State Defendants. Thus, Plaintiffs appear to have adopted a res ipsa loquitor

theory of liability, which asserts that any problem with election administration

must be the State’s fault. This theory is inapplicable in constitutional litigation.

Hernandez v. Tregea, 207CV149FTMUASPC, 2008 WL 11430028, at *10 (M.D.

Fla. Dec. 1, 2008).




                                          20
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 21 of 29




      Even if the Plaintiffs identified State policies or challenged them as

imposing an unconstitutional burden, they still have failed to allege facts showing

an act of the State Defendants caused Plaintiffs’ purported harm. Nor can they: the

State does not administer the aspects of the election that Plaintiffs allege led to

long lines in a few counties. See supra at 7-10.

      At best, Plaintiffs appear to allege that the state can “do more” or “do better”

with training and providing technical support. [Doc. 1 ¶ 200.] Plaintiffs’ can try to

obtain such relief in Georgia courts through a mandamus action. But, the

Constitution does not mandate government to act in excess of statutory

requirements. Gwinnett Cty. NAACP v. Gwinnett Cty. Bd. of Registration &

Elections, 1:20-CV-00912-SDG, 2020 WL 1031897, at *7 (N.D. Ga. Mar. 3,

2020). Nor can courts “sit as a guarantor of a flawless election,” nor can they.

Georgia Shift, 2020 WL 864938, at *6.

      Beyond failing to state a legal claim, the factual pleadings upon which

Plaintiffs rely are conclusory only. They only recite the elements of a claim and

are entitled to no weight. Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see, e.g. [Doc. 1 ¶¶

57 (“State Defendants … have entirely failed to reduce” lines); 119 (“elections

administration issues traceable to the Cobb County Defendants and State


                                          21
      Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 22 of 29




Defendants”); 200 (describing “long lines resulting from Defendants’” acts).]

They describe no causal link between the alleged harm and the acts of the State.

Instead, Plaintiffs group Defendants together despite their differences.

       STATE INTEREST. Because the Plaintiffs have not identified a policy at issue,

it is impossible for the State, at this time, to articulate what the State’s interest in

those policies are. Should Plaintiffs further explain their position, the State

reserves the right to explain its interest in its Reply Brief.

       6.     Plaintiffs’ Substantive Due Process Claim Fails (Count II).

       Count II alleges that long lines violate Plaintiffs’ substantive due process

rights. There is no Eleventh Circuit precedent for this claim, and Plaintiffs’ own

authority is inapposite. [Doc. 1 ¶ 205 (citing NE Ohio Coalition for the Homeless

v. Husted, 696 F.3d 580, 597 (6th Cir. 2012) (addressing “extraordinary voter

restrictions” related to poll workers ability to invalidate a ballot); Warf v. Bd. of

Elections of Green Cty., Ky., 619 F.3d 553, 559 (6th Cir. 2010) (addressing an

“officially sponsored election procedure” and not state inaction).] This circuit

appears to treat substantive due process claims involving elections as those arising

under an Anderson-Burdick framework. See Billups, 554 F.3d at 1346,1352-53.

Consequently, and for the reasons set forth above, this Court should dismiss Count

II of Plaintiffs’ Complaint.


                                            22
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 23 of 29




      The inquiry can end here, as the Eleventh Circuit has cautioned that courts

“must take seriously the Supreme Court's caution against expanding the concept of

substantive due process.” Waddell v. Hendry Cty. Sheriff's Office, 329 F.3d 1300,

1304–05 (11th Cir. 2003) (citing Collins v. City of Harker Heights, Tex., 503 U.S.

115, (1992)). Perhaps because of this, the only case the State Defendants have

found that addresses substantive due process in the context of elections comes is

Swanson v. Pitt, 330 F. Supp. 2d 1269, 1278 (M.D. Ala. 2004). There, a citizen

unsuccessfully challenged the Democratic Party of Alabama’s refusal to allow him

to qualify as a candidate on substantive due process grounds. Id. at 1269. Judge

Thompson held that a substantive due process claim requires allegations that the

challenged act is “arbitrary or conscience shocking in a constitutional sense.” Id. at

1278. The Complaint does not include such allegations.

      7.     Plaintiffs’ Bush v. Gore Claim Fails (Count III).

      Plaintiffs’ final claim is alleged only against the State Defendants and

alleges that State election officials’ “failure to prevent or remedy extremely long

lines” in some counties violates the Equal Protection Clause of the Fourteenth

Amendment. [Doc. 1 ¶¶ 210-14 (citing Bush, 531 U.S. at 104-05).] This claim

should be dismissed for numerous reasons.




                                          23
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 24 of 29




      First, as addressed above, Plaintiffs’ requested relief would lead to the type

of “disparate treatment” about which they complain. Supra at 11-12.

      Second, Plaintiffs have not alleged that the State Defendants have

intentionally discriminated against voters in the nine counties that Plaintiffs chose

to sue. Under at least traditional Equal Protection jurisprudence, this is fatal.

Democratic Executive Comm. of Florida v. Lee, 915 F.3d 1312, 1335 (11th Cir.

2019) (Tjoflat, J., dissenting).

      Third, Plaintiffs have not alleged arbitrary or disparate treatment on the part

of the State. See [Doc. 1 ¶ 212.] Plaintiffs have not alleged, for example, that the

State treats the County Defendants differently than others or that the State has

taken action in some counties but not in those sued in this lawsuit. Instead,

Plaintiffs continue their inapplicable res ipsa loquitor theory, which alleges little

more than “something is happening in nine counties. It must be the State’s fault.”

This is not a cognizable legal theory under 42 U.S.C. § 1983. Hernandez, 2008 WL

11430028, at *10.

      Fourth, and similarly, Plaintiffs do not cite different laws that are applicable

in different places. In fact, Plaintiffs challenge no law at all. Without more, this

contention does not raise a cognizable violation of the United States Constitution.

See Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir. 1980) (acknowledging human


                                          24
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 25 of 29




error in elections does not violate the Constitution); Georgia Shift, 2020 WL

864938, at *5 (acknowledging courts cannot mandate perfect elections).

      Finally, Bush v. Gore was expressly “limited to the present circumstances”

where a state court order established no uniform standards to count votes. 531 U.S.

at 109. This case is not about how votes are cast. In fact, the final ruling in a case

cited in Count II of Plaintiffs’ Complaint supports Defendants. See Ne. Ohio Coal.

for the Homeless v. Husted, 837 F.3d 612, 636 (6th Cir. 2016). The Husted court

concluded that “differences in the local application of provisions” did not violate

Equal Protection.

                                  CONCLUSION

      The State Defendants are not unsympathetic with many Georgians’

frustration with the long lines seen in a few counties during the 2020 Primary

election. That is why the State Defendants are addressing the issue now. For their

part, Plaintiffs seek an order that contains no justiciable standards and to which

they are not entitled. For these reasons, the State Defendants request that this

Court GRANT their Motion to Dismiss.




                                          25
Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 26 of 29




This 8th day of September 2020.

                    Christopher M. Carr
                    Attorney General
                    GA Bar No. 112505
                    Bryan K. Webb
                    Deputy Attorney General
                    GA Bar No. 743580
                    Russell D. Willard
                    Senior Assistant Attorney General
                    GA Bar No. 760280
                    Charlene McGowan
                    Asst. Attorney General
                    Ga. Bar No. 697316
                    State Law Department
                    40 Capitol Square, S.W.
                    Atlanta, Georgia 30334

                    /s/ Josh Belinfante
                    Josh Belinfante
                    Georgia Bar No. 047399
                    jbelinfante@robbinsfirm.com
                    Vincent R. Russo
                    Georgia Bar No. 242628
                    vrusso@robbinsfirm.com
                    Carey Miller
                    Georgia Bar No. 976240
                    cmiller@robbinsfirm.com
                    Alexander Denton
                    Georgia Bar No. 660632
                    adenton@robbinsfirm.com
                    Brian Lake
                    Georgia Bar No. 575966
                    blake@robbinsfirm.com
                    Melanie Johnson
                    Georgia Bar No. 466756
                    mjohnson@robbinsfirm.com
                    Robbins Ross Alloy Belinfante Littlefield LLC

                                  26
Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 27 of 29




                    500 14th Street NW
                    Atlanta, GA 30318
                    Telephone: (678) 701-9381
                    Facsimile: (404) 856-3250
                    Attorneys for State Defendants




                                27
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 28 of 29




                         L.R. 7.1(D) CERTIFICATION

      I certify that this DEFENDANTS’ BRIEF IN SUPPORT OF THEIR

MOTION TO DISMISS has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Brief has

been prepared using 14-pt Times New Roman font.

                                /s/ Josh Belinfante
                                Josh Belinfante
                                Georgia Bar No. 047399




                                        28
     Case 1:20-cv-03263-MLB Document 106-1 Filed 09/08/20 Page 29 of 29




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS

with the Clerk of Court using the CM/ECF system, which automatically sent

counsel of record e-mail notification of such filing.

      This 8th day of September 2020.

                                        /s/ Josh Belinfante
                                        Josh Belinfante
